Citation Nr: 0112794	
Decision Date: 05/07/01    Archive Date: 05/15/01

DOCKET NO.  00-07 829	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to assignment of a higher rating for service-
connected lumbosacral strain with spondylolisthesis at L5-S1, 
currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to 
December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Oakland, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which granted service connection for 
lumbosacral strain with spondylolisthesis L5-S1 and assigned 
a 10 percent evaluation effective December 3, 1998.  A notice 
of disagreement was received in October 1999, a statement of 
the case was issued in February 2000, and a substantive 
appeal was received in April 2000.   


FINDING OF FACT

The veteran's service-connected lumbosacral strain with 
spondylolisthesis at L5-S1 is manifested by complaints of 
pain and clinical evidence of slight limitation of motion, 
but with additional functional loss due to pain, weakness, 
fatigue and incoordination resulting in a disability picture 
which more nearly approximates moderate limitation of motion.


CONCLUSION OF LAW

The criteria for entitlement to a 20 percent rating (but no 
higher) for service-connected lumbosacral strain with 
spondylolisthesis at L5-S1 have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Codes 5292, 5295 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This newly enacted legislation provides, among other 
things, for VA assistance to claimants under certain 
circumstances.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. § 5103A).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the notice/assistance 
provisions of the new legislation.  The record includes 
service medical records, the reports of VA rating 
examinations reports as well as private medical records.  No 
additional pertinent evidence has been identified by the 
veteran.  

The RO scheduled the veteran for an examination in April 
1999.  Upon receiving notice of his 10 percent disability 
rating in May 1999, the veteran expressed discontent with the 
VA examination.  In response to the veteran's complaint, he 
was scheduled for a second examination that was accomplished 
in April 2000.  The veteran was subsequently provided a 
supplemental statement of the case affirming the 10 percent 
rating evaluation for lumbosacral strain.  The veteran again 
expressed discontent with the examination.  Notwithstanding 
the veteran's complaints, the Board finds the examinations 
were adequate for evaluation purposes.  Both examiners 
addressed the veteran's musculoskeletal, as well as 
neurological status.  X-rays pertinent to the veteran's 
lumbar spine were also taken.  Range of motion, pain, 
strength, speed, coordination and endurance pertinent to the 
veteran's disability were also addressed.  Both examiners 
included the veteran's reported symptoms in making their 
diagnosis.  The Board finds that the examinations are 
adequate for rating purposes and that the record as it stands 
allows for equitable review of the veteran's appeal. 

Further, the veteran and his representative have been 
adequately notified of the applicable laws and regulations 
which set forth the criteria for entitlement to assignment of 
a higher rating.  The Board concludes that the discussions in 
the rating decision, statement of the case, supplemental 
statement of the case and letters have informed the veteran 
and his representative of the information and evidence 
necessary to warrant entitlement to the benefit sought, and 
there has therefore been compliance with VA's notification 
requirement.  The Board therefore finds that no further 
action is necessary to meet the requirements of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Under the circumstances of this case, a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet.App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of he result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet.App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit to flowing to the veteran are to be avoided).  
Moreover, given the completeness of the present record which 
shows substantial compliance with the notice/assistance 
provisions of the new legislation, the Board finds no 
prejudice to the veteran by proceeding with appellate review 
despite the fact that implementing regulations have not yet 
been implemented.

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  Moreover, because this appeal 
arises from a decision which assigned the initial disability 
rating, consideration must be give to the possibility of 
different or "staged" ratings during different time periods 
covered by the appeal.  See Fenderson v. West, 12 Vet.App. 
119 (1999).

Additionally, when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The RO has rated the veteran's disability under the 
provisions of Diagnostic Codes 5292 and 5295.  Rating for 
limitation of motion of the lumbar spine, under 38 C.F.R. § 
4.71a, Diagnostic Code 5292, ranges from 10 percent to 40 
percent.  Slight limitation is evaluated as 10 percent 
disabling; moderate limitation is evaluated as 20 percent 
disabling and severe limitation is evaluated as 40 percent 
disabling.

Under Diagnostic Code 5295 for lumbosacral strain, a zero 
percent rating evaluation is assigned.  When characteristic 
pain on motion is found a 10 percent evaluation is assigned.  
With muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in a standing position, a 20 
percent evaluation is warranted.  Where symptoms are severe 
with listing of the whole spine to the opposite side; 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, a loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, a 40 percent evaluation is warranted.  38 
C.F.R. § 4.71a, Diagnostic Code 5295.

Turning to the evidence, the Board notes that the veteran 
first began reporting lower to middle back pain in service.  
Service medical records note that in January 1997 the veteran 
reported having back pain for approximately 2 weeks.  The 
physician found that pain was not reproduced on pressure and 
palpitation.  No spasm was noted and the examiner assessed 
the veteran has having possible muscle strain.  In a similar, 
later January 1997 examination the veteran noted that the 
back problem seemed to be getting worse, traveling from left 
to right flank.   In September 1998, the veteran again 
reported for in-service treatment of lower and middle back.  
The veteran noted the pain was not improving.  The physician 
found that the veteran had a full range of motion, although 
some pain was noted.  At discharge the veteran reported that 
he had recurrent back pain.  The veteran denied numbness, 
tingling or pain in any other parts of the body.  The 
examiner noted that the veteran complained of occasional 
muscle strain of the lower back.

At an April 1999 VA examination, the veteran reported 
constant pain of variable intensity, which was worsened by 
bending forward, sitting for long periods of time and 
running.  The examiner noted the veteran did not describe 
muscle spasms, sciatica or incontinence.  The examiner found 
that the lumbosacral spine showed normal configuration 
without spasm and mild mid-line tenderness.  With regard to 
range of motion, flexion was 85 degrees, extension 30 
degrees, right flexion 40 degrees, left flexion 40 degrees, 
right rotation 35 degrees, and left rotation 35 degrees.  
Sensory examination was normal in both lower extremities.  
The veteran could walk and squat normally.  Neurologic 
examination was within normal limits.  The examiner commented 
that with regard to Deluca, it was estimated that when the 
veteran was symptomatic, he has a 15% decrease in 
"excursion, strength, speed, coordination and endurance."  
An X-ray study revealed Grade 1 spondylolisthesis of L5 on 
S1.  The lumbar spine was otherwise within normal limits and 
the sacroiliac joints were well maintained.  

In September 1999 the veteran reported to the VA requesting a 
note for his employer stating the he has an existing back 
strain and should be exempt from lifting over 30 pounds.  
When evaluating his condition, the treating physician 
confirmed the April 1999 diagnosis of Grade I 
spondylolisthesis, noting that the lumbar spine was otherwise 
within normal limits and that the sacroiliac joints were 
still well maintained.  The examiner found that the veteran's 
back was non-tender, and that he had a full range of motion 
without pain.  Pain exacerbation was noted upon physical 
exertion.  Neurologically he was negative for Babinski sign, 
had good grip strength, normal motor strength and was 
negative for Romberg's sign.  Deep tendon flexes were 2+ 
throughout.

The veteran was also treated by a chiropractor in September 
1999, who opined that the veteran was suffering from a 
chronic-mechanical mid to lower back strain stemming from a 
muscular imbalance in the right and left erector spinae 
muscles resulting in adjacent joint dysfunction.  The 
chiropractor stated that the veteran's pain levels were 
exacerbated by the activities of daily living requiring 
prolonged sitting, lifting and exertion exercises. 

In April 2000, the veteran was again examined by a VA 
physician for lower back complaints.  The veteran reported 
that he had constant discomfort in the lower back with pain 
levels described as 1 to 2 out of 10.  Pain intensity 
increased to 7 to 8 out of 10 when the veteran was bending 
forward, lifting and running.  The examiner reported that the 
veteran walked with a normal gait.  Pain was noted in the 
left lateral L4 on 5 area without visible scoliosis or loss 
of lordosis.  Forward flexion was to 70 degrees with pain.  
Extension was to 30 degrees with pain.  Right and left 
flexion were to 30 degrees with pain.  Straight leg pain 
raising was negative for pain of the lower back at 45 degrees 
bilaterally.  The veteran was able to heel and toe walk and 
squat without difficulty.  The examiner again estimated a 15 
percent decrease in excursion, strength, speed, coordination 
and endurance when the veteran was bending forward, when the 
veteran was using a twisting motion, lifting weights greater 
than 30 pounds, or running.  X-rays were also taken during 
the April 2000 examination and compared with the April 1999 
examination.  There was no change in the grade 1 
spondylolisthesis of L5 on S1, taking projection into 
account.  No acute changes were demonstrated.  The 
radiologist's impression was stable grade 1 spondylolisthesis 
of L5 on S1. 

In a subsequent June 2000 communication to the RO, the 
veteran clarified that he had told the examiner that he did 
not have problems completing the basic activities for 
survival, but that he did have difficulties with many routine 
daily activities.  He also clarified that he did suffer 
radicular pain or weakness in the extremities.

It appears from the veteran's statements that his low back 
disability is manifested by complaints of pain which increase 
with certain activities.  Clinical examination has 
consistently shown what the Board considers to be essentially 
slight limitation of motion.  The current 10 percent rating 
is appropriate for such slight limitation of motion.  
However, the VA examiner has also estimated an additional 15 
percent functional loss due to pain, fatigue, etc. when 
certain activities are attempted.  In this regard, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 allow for consideration 
of such additional functional loss, including during flare-
ups.  Given the objective clinical showing of slight 
limitation of flexion and extension and the opinion of a 
trained medical examiner that there is additional functional 
loss of approximately 15 percent due to pain and other 
symptoms, the Board believes that the resulting disability 
picture more nearly approximates moderate limitation of 
motion of the lumbar spine.  In such a case, the next higher 
rating, or 20 percent, is mandated by 38 C.F.R. § 4.7.  
Moreover, the Board believes that the evidence supports a 
finding that a 20 percent rating is warranted during the 
entire period covered by the appeal; that is, from December 
3, 1998.  Fenderson.

However, the Board further finds that the clear preponderance 
of the evidence is against entitlement to a rating in excess 
of 20 percent under either Code 5292 or 5295.  Even 
considering additional functional loss, the examiner 
indicated that only a 15 percent decrease in motion was to be 
expected.  Given the clinically demonstrated range of motion, 
the Board is unable to find that an additional 15 percent 
functional loss can be considered severe limitation of 
motion.  Accordingly, a rating in excess of 20 percent is not 
warranted under Diagnostic Code 5292. 

Further, there is no persuasive evidence that the criteria 
for a rating in excess of 20 percent under Code 5295 have 
been met.  Despite the veteran's subjective complaints, 
medical examination has not revealed any listing of the 
spine, a positive Goldthwaite's sign, marked limitation of 
motion in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space.  There is also no evidence of forced mobility on 
forced motion.  The Board also notes here that examination 
has shown no neurological symptoms.  Accordingly, there is no 
basis for rating the veteran's disability under the 
provisions of Code 5293 for intervertebral disc syndrome. 

In sum, the Board finds that the criteria for entitlement to 
a 20 percent rating under Diagnostic Code 5292 have been met 
when consideration is given to 38 C.F.R. §§ 4.40, 4.45.  
However, the preponderance of the evidence is against 
entitlement to a rating in excess of 20 percent under any 
other applicable diagnostic criteria.  

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's lumbar disability, in and of itself, 
now causes or has in the past caused marked interference with 
his employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  The Board recognizes 
the VA examiners statements noting that the veteran should 
not lift weights in excess of 30 pounds submitted to 
potential employers, however, medical examination reports 
indicate that the veteran is employed and he does not report 
missing time from work due to his spine disability.  

In reaching the above determination, the Board has considered 
the provisions of 38 U.S.C.A. § 5107(b) (West 1991) and the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified at 38 
U.S.C. § 5107).  However, there is not such an approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a more favorable decision than rendered 
by this decision. 


ORDER

Entitlement to assignment of a 20 percent rating for service-
connected lumbosacral strain with spondylolisthesis at L5-S1 
is warranted.  To this extent, the appeal is granted. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

